DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 20, 21, 28, and 29, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Persson (US 8,724,864 B2).
Regarding claim 15, Persson discloses a microwave imaging system (See Persson: Col. 3 Lines 18-25 (providing for "a system for imaging … [which uses] microwave radiation")) comprising: a microwave antenna array (See Persson: Col. 3 Lines 40-42 (describing "the antenna system 110"); Fig. 1 Ref. Char. 110) comprising a transmitting antenna (See Persson: Col. 3 Lines 26-27 (providing that "transmitters/receivers are placed on a boundary entirely or partly surrounding the target,"; Fig. 1 Ref. Chars. 110, 120 (showing that the antenna system 110, is connected to the transmitting/receiving unit 120 via "Cables")) and a plurality of receiving antennas (See Persson: Col. 3 Lines 26-27 (providing that "transmitters/receivers are placed on a boundary entirely or partly surrounding the target"); Fig. 1 Ref. Chars. 110, 120 (showing that the antenna system 110, is connected to the transmitting/receiving unit 120 via "Cables")), wherein the transmitting antenna is configured to transmit microwave signals over a range of frequencies (See Persson: Col. 3 Lines 29-31 (stating that, "microwave radiation measurements are broad band and frequencies in the range from around 100 MHz to about 3 GHz or above") and Col. Lines 36-38 (stating that, "microwave scattering measurements are made at a large number of frequencies")) so as to irradiate a body part of a patient (See Persson: Col. 3 Lines 18-20 (clarifying that an, "objective of this invention is to provide a system for imaging of female breasts but also other types of biological tissues")) and the receiving antennas are configured to receive the microwave signals following scattering within the body part (See Persson: Col. 3 Lines 33-35 (describing that, "where the microwave radiation used for the imaging is transmitted and after scattering by and inside the tissue under investigation again detected by microwave receivers")) and acquire data representing the received microwave signals affected by scattering arising from objects within the body part (See Persson: Col. 3 Lines 53-56 (stating that the, "microwave transmission/receiving hardware is designed to measure a large number of frequency components in the frequency range of interest")); and a processor configured to: process the acquired data (See Persson: Col. 3 Line 43 (providing for a, "data processing unit 130"); Fig. 1 Ref. Char. 130) to determine a plurality of sets of scattering parameters (See Persson: Col. 5 Lines 12-16 (clarifying that the, "measurements in this application are ... made over a large frequency band, which could range from 100 MHz to 3 GHz or more with measurements at several hundred or up to several thousand individual frequencies")) for a plurality of points within the body part (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")), wherein each set of scattering parameters represents a scattered field, at respective frequencies across the range of frequencies, from a corresponding point within the body part (See Persson: Col. 5 Lines 12-16 (clarifying that the, "measurements in this application are ... made over a large frequency band, which could range from 100 MHz to 3 GHz or more with measurements at several hundred or up to several thousand individual frequencies")); generate an output indicative of an internal structure of the body part (See Persson: Col. 5 Lines 9-12 (providing that an, "aspect of this invention concerns the image reconstruction method … of the internal breast tissue")), using the plurality of sets of scattering parameters (See Persson: Col. 5 Lines 12-16 (clarifying that the, "measurements in this application are ... made over a large frequency band, which could range from 100 MHz to 3 GHz or more with measurements at several hundred or up to several thousand individual frequencies")), to identify a region of interest within the body part (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")); and classify the region of interest based on a type of tissue therein (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")) by analyzing a change of the scattering parameters, in a set of scattering parameters corresponding to the region of interest, over the range of frequencies (See Persson: Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")).
Regarding claim 20, Persson discloses the microwave imaging system as claimed in claim 15 (See above discussion), wherein: analyzing the change of the scattering parameters in the set of scattering parameters corresponding to the region of interest over the range of frequencies (See Persson: Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")) comprises determining a change in permittivity (See Persson: Col. 3 Lines 21-22 (providing that the, "properties of interest … [include] the permittivity and the conductivity of the tissue") and Col. 5 Lines 34-37 (stating that the, "update of the dielectric properties, made in each iteration of the method, is determined ... with respect to the permittivity and conductivity")) with frequency based on the change of the scattering parameters in the set of scattering parameters over the range of frequencies (See Persson: Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")); and the processor (See Persson: Col. 3 Line 43 (providing for a, "data processing unit 130")) is configured to classify the region of interest (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")) based on the determined change in permittivity with frequency (See Persson: Col. 3 Lines 21-22 (providing that the, "properties of interest … [include] the permittivity and the conductivity of the tissue") and Col. 5 Lines 34-37 (stating that the, "update of the dielectric properties, made in each iteration of the method, is determined ... with respect to the permittivity and conductivity")).
Regarding claim 21, Persson discloses the microwave imaging system as claimed in claim 15 (See above discussion), wherein: analyzing the change of the scattering parameters in the set of scattering parameters corresponding to the region of interest over the range of frequencies (See Persson: Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")) comprises determining a static conductivity value  (See Persson: Col. 3 Lines 21-22 (providing that the, "properties of interest … [include] the permittivity and the conductivity of the tissue") and Col. 5 Lines 34-37 (stating that the, "update of the dielectric properties, made in each iteration of the method, is determined ... with respect to the permittivity and conductivity")) and/or a polarization intensity value for the region of interest (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")), based on the change in scattering parameters in the set of scattering parameters over the range of frequencies (See Persson: Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")); and the processor (See Persson: Col. 3 Line 43 (providing for a, "data processing unit 130")) is configured to classify the region of interest (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")) based on a predetermined correlation between tissue type and the static conductivity value (See Persson: Col. 3 Lines 21-22 (providing that the, "properties of interest … [include] the permittivity and the conductivity of the tissue"), Col. 5 Lines 34-37 (stating that the, "update of the dielectric properties, made in each iteration of the method, is determined ... with respect to the permittivity and conductivity"), and Col. 6 Lines 24-29 (proposing that in order to, "speed up the reconstructions and to enable resolving smaller objects using a given center frequency in the pulse … a priori knowledge of the dielectric properties of the breast cancer tumors" may be used)) and/or the polarization intensity value.
Regarding claim 28, Persson discloses the microwave imaging system as claimed in claim 15 (See above discussion), wherein the processor is further configured to generate an image of the internal structure of a breast (See Persson: Col. 5 Lines 9-12 (providing that an, "aspect of this invention concerns the image reconstruction method … of the internal breast tissue")) based on the plurality of sets of scattering parameters (See Persson: Col. 5 Lines 12-16 (clarifying that the, "measurements in this application are ... made over a large frequency band, which could range from 100 MHz to 3 GHz or more with measurements at several hundred or up to several thousand individual frequencies")).
Regarding claim 29, Persson discloses a medical imaging method (See Persson: Col. 3 Lines 25-29 (specifying that "transmission and reflection measurements, where the transmitters/receivers are placed on a boundary entirely or partly surrounding the target, are used in a computational method to recover the internal dielectric properties of the breast")) comprising: irradiating a body part of a patient with microwave signals (See Persson: Col. 3 Lines 33-35 (describing that, "where the microwave radiation used for the imaging is transmitted and after scattering by and inside the tissue under investigation again detected by microwave receivers")) emitted by a transmitting antenna (See Persson: Col. 3 Lines 26-27 (providing that "transmitters/receivers are placed on a boundary entirely or partly surrounding the target")) of a microwave antenna array (See Persson: Col. 3 Lines 40-42 (describing "the antenna system 110")) over a range of frequencies (See Persson: Col. 3 Lines 29-31 (stating that "microwave radiation measurements are broad band and frequencies in the range from around 100 MHz to about 3 GHz or above") and Col. Lines 36-38 (stating that "microwave scattering measurements are made at a large number of frequencies")); receiving the microwave signals following scattering within the body part at a plurality of receiving antennas of the microwave antenna array (See Persson: Col. 3 Lines 33-35 (describing that, "where the microwave radiation used for the imaging is transmitted and after scattering by and inside the tissue under investigation again detected by microwave receivers")) and acquiring data representing the received microwave signals affected by scattering arising from objects within the body part (See Persson: Col. 3 Lines 53-56 (stating that the, "microwave transmission/receiving hardware is designed to measure a large number of frequency components in the frequency range of interest")); processing the acquired data to determine a plurality of sets of scattering parameters (See Persson: Col. 3 Line 43 (providing for a, "data processing unit 130") and Col. 5 Lines 12-16 (clarifying that the, "measurements in this application are ... made over a large frequency band, which could range from 100 MHz to 3 GHz or more with measurements at several hundred or up to several thousand individual frequencies")) for a plurality of points within the body part (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")), wherein each set of scattering parameters represents a scattered field, at respective frequencies across the range of frequencies, from a corresponding point within the body part (See Persson: Col. 5 Lines 12-16 (clarifying that the, "measurements in this application are ... made over a large frequency band, which could range from 100 MHz to 3 GHz or more with measurements at several hundred or up to several thousand individual frequencies")); generating an output indicative of an internal structure of the body part (See Persson: Col. 5 Lines 9-12 (providing that an, "aspect of this invention concerns the image reconstruction method … of the internal breast tissue")), using the plurality of sets of scattering parameters (See Persson: Col. 5 Lines 12-16 (clarifying that the, "measurements in this application are ... made over a large frequency band, which could range from 100 MHz to 3 GHz or more with measurements at several hundred or up to several thousand individual frequencies")); identifying a region of interest within the body part from the output (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")); and classifying the region of interest based on a type of tissue therein (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")) by analyzing a change of the scattering parameters, in a set of scattering parameters corresponding to the region of interest, over the range of frequencies (See Persson: Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable through the combination of the microwave imaging system taught by Persson (US 8,724,864 B2) with the known method of using an average value of a set of data in processing that set of data to yield predictable results.
Regarding claim 16, Persson discloses the microwave imaging system as claimed in claim 15 (See above discussion) wherein the processor classifies the region of interest (See Persson: Col. 5 Lines 19-22 (elaborating that the measuring methods used, "make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately")) … of the scattering parameters in the set of scattering parameters corresponding to the region of interest over a first frequency range  (See Persson: Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")) and … of the scattering parameters in the set of scattering parameters corresponding to the region of interest over a second frequency range (See Persson: Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")), and therefore substantially what is taught by claim 16. However, Persson fails to disclose, wherein the processor classifies the region of interest based on a first average magnitude value of the scattering parameters in the set of scattering parameters corresponding to the region of interest over a first frequency range and on a second average magnitude value of the scattering parameters in the set of scattering parameters corresponding to the region of interest over a second frequency range. Nevertheless, someone having ordinary skill in the art before the effective filing date of the instant application would have found it obvious to combine the microwave imaging system taught by Persson with the known method of using an average value of a set of data in processing that set of data to yield predictable results. 
Persson is considered to be analogous to the claimed invention because it is in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Persson with the known method of using an average value of a set of data in processing that set of data to yield predictable results. This is because the merits of the known method of using an average value of a set of data in processing that set of data were well understood by someone of ordinary skill in the art before the effective filing date of the instant application. The known benefits of using such a method include, but are not limited to, a manner of considering an entire set of data with only a single representative value. For at least these reasons claim 16 which provides for, a microwave imaging system as claimed in claim 15, wherein the processor classifies the region of interest based on an average magnitude value of the scattering parameters in the set of scattering parameters corresponding to the region of interest over a first frequency range and on an average magnitude value of the scattering parameters in the set of scattering parameters corresponding to the region of interest over a second frequency range is rejected under 35 U.S.C. 103(a).
Regarding claim 17, Persson in combination with the known method of using an average value of a set of data in processing that data discloses the microwave imaging system as claimed in claim 16 (See above discussion). Furthermore, Persson also discloses wherein the processor classifies the region of interest based on a decision boundary dividing values for the first and second frequency ranges into at least two classes (See Persson: Col. 7 Lines 18-31 (providing for a reconstruction method in which "the frequency content of the pulse is increased, to enable an improved resolution ... [then a] threshold level is determined in the gradient and all points in space where the gradient value is above the threshold value are assigned the a priori dielectric values. The threshold level is determined such that the cost functional is minimized ... [and] the gradients are ... used to update the shape, size and location of the object(s) ... [and whether] any new objects can be found. The a priori values are not limited to one fixed number in conductivity and permittivity but could also be a range within which the reconstructed values can be found")).
Persson is considered to be analogous to the claimed invention because it is in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Persson with the known method of using an average value of a set of data in processing that set of data to yield predictable results. This is because the merits of the known method of using an average value of a set of data in processing that set of data were well understood by someone of ordinary skill in the art before the effective filing date of the instant application. The known benefits of using such a method include, but are not limited to, a manner of considering an entire set of data with only a single representative value.
Regarding claim 18, Persson in combination with the known method of using an average value of a set of data in processing that data discloses the microwave imaging system as claimed in claim 16 (See above discussion). Furthermore, Persson also discloses wherein the first and second frequency ranges are non-overlapping (See Persson: Col. 7 Lines 18-31 (providing for a reconstruction method in which "the frequency content of the pulse is increased, to enable an improved resolution ... [then a] threshold level is determined in the gradient and all points in space where the gradient value is above the threshold value are assigned the a priori dielectric values. The threshold level is determined such that the cost functional is minimized ... [and] the gradients are ... used to update the shape, size and location of the object(s) ... [and whether] any new objects can be found. The a priori values are not limited to one fixed number in conductivity and permittivity but could also be a range within which the reconstructed values can be found") and Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")).
Persson is considered to be analogous to the claimed invention because it is in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Persson with the known method of using an average value of a set of data in processing that set of data to yield predictable results. This is because the merits of the known method of using an average value of a set of data in processing that set of data were well understood by someone of ordinary skill in the art before the effective filing date of the instant application. The known benefits of using such a method include, but are not limited to, a manner of considering an entire set of data with only a single representative value. 
Regarding claim 19, Persson in combination with the known method of using an average value of a set of data in processing that data discloses the microwave imaging system as claimed in claim 17 (See above discussion). Furthermore, Persson also discloses wherein the first and second frequency ranges are non-overlapping (See Persson: Col. 7 Lines 18-31 (providing for a reconstruction method in which "the frequency content of the pulse is increased, to enable an improved resolution ... [then a] threshold level is determined in the gradient and all points in space where the gradient value is above the threshold value are assigned the a priori dielectric values. The threshold level is determined such that the cost functional is minimized ... [and] the gradients are ... used to update the shape, size and location of the object(s) ... [and whether] any new objects can be found. The a priori values are not limited to one fixed number in conductivity and permittivity but could also be a range within which the reconstructed values can be found") and Col. 5 Lines 26-32 (providing an image reconstruction method which includes the steps of using "the measurement data obtained at several individual frequencies ...  [subsequently converting that] from frequency-domain to time-domain via a Fourier transformation ... [in order to synthesize pulses for] data comparison of the computational model of the imaging system ... [such that] the difference between the signals can be used to update the reconstruction")).
Persson is considered to be analogous to the claimed invention because it is in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Persson with the known method of using an average value of a set of data in processing that set of data to yield predictable results. This is because the merits of the known method of using an average value of a set of data in processing that set of data were well understood by someone of ordinary skill in the art before the effective filing date of the instant application. The known benefits of using such a method include, but are not limited to, a manner of considering an entire set of data with only a single representative value. 
Claims 22 and 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Persson (US 8,724,864 B2) in view of Canli (US 2016/0106334 A1).
Regarding claim 22, Persson discloses the microwave imaging system as claimed in claim 15 (See above discussion) and therefore substantially what is taught by claim 22, except Persson fails to disclose wherein the processor is configured to project the scattering parameters in the set of scattering parameters corresponding to the region of interest to a predefined reference coordinate space; and the processor is configured to classify the region of interest based on the position of the projected scattering parameters within the predefined reference coordinate space. However, Canli discloses wherein the processor is configured to project the scattering parameters in the set of scattering parameters corresponding to the region of interest to a predefined reference coordinate space; and the processor is configured to classify the region of interest based on the position of the projected scattering parameters within the predefined reference coordinate space (See Canli: Paras. 0083-0084 (providing that with "S parameters of the breast (44) having been measured [they] are assessed by the image algorithm software (11) installed in the imaging computer (1) ... [which] estimates and analyzes surface impedance on the breast surface ... detects tumors via tomographic methods; decides whether tumor-like structures observed in the breast are malign or benign by classifying dielectric parameters of tissues; and activates said measurement antennas (9) as receiver/transmitter in accordance with the desired algorithm via electronic ignition") and 0097-0098 (providing for the acquisition of  "3-dimensional coordinates of the breast ... [through the use of a] camera (47) ... before starting the tomography procedure ... the camera (47) takes peripheral image of the breast (44). Afterwards, the image algorithm software (11) Installed in the imaging computer (1) gets the contour of the breast (44) ... and calculates linear coordinates of that contour ... [which is then] used for ... the breast cancer imaging with microwave surface impedance using S parameters having been measured")).
Persson and Canli are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Persson with the teachings of Canli to provide for the microwave imaging system as described in claim 22 of the instant application since Canli provides in Para. 0101 that "determining [the] 3-dimensional coordinates of the breast (44) ... [allows for] the breast [to be] matched with the most suitable [model] type."
Regarding claim 25, Persson discloses the microwave imaging system as claimed in claim 15 (See above discussion) and therefore substantially what is taught by claim 25, except Persson fails to disclose wherein the processor classifies the region of interest as malignant or benign. However, Canli discloses wherein the processor classifies the region of interest as malignant or benign (See Canli: Para. 0084 (providing that "image algorithm software (11) evaluates the S parameters of the breast (44) ... [in order to] detect tumors via tomographic methods ... [and thereby decide] whether tumor-like structures observed in the breast are malign or benign by classifying dielectric parameters of tissues").
Persson and Canli are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Persson with the teachings of Canli to provide for the microwave imaging system as described in claim 25 of the instant application since Canli provides in Para. 0107 that the device can be configured to locate smaller tumors at a lower error rate. 
Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Persson (US 8,724,864 B2) in view of Canli (US 2016/0106334 A1) as applied to claim 22 above, and further in view of Iwasaki (US 2014/0379306 A1).
Regarding claim 23, Persson in view of Canli teaches the microwave imaging system as claimed in claim 22 (See above discussion), wherein the predefined reference coordinate space comprises a plurality of axes (See Canli: Paras. 0097-0098 (providing for the acquisition of "3-dimensional coordinates of the breast ... [through the use of a] camera (47) ... before starting the tomography procedure ... the camera (47) takes peripheral image of the breast (44). Afterwards, the image algorithm software (11) Installed in the imaging computer (1) gets the contour of the breast (44) ... and calculates linear coordinates of that contour ... [which is then] used for ... the breast cancer imaging with microwave surface impedance using S parameters having been measured")) ... of a set of reference data (See Canli: Paras. 0097-0098 (providing for the acquisition of "3-dimensional coordinates of the breast ... [through the use of a] camera (47) ... before starting the tomography procedure ... the camera (47) takes peripheral image of the breast (44). Afterwards, the image algorithm software (11) Installed in the imaging computer (1) gets the contour of the breast (44) ... and calculates linear coordinates of that contour ... [which is then] used for ... the breast cancer imaging with microwave surface impedance using S parameters having been measured")), and therefore substantially what is taught by claim 23. However, Persson in view of Canli fails to teach, a microwave imaging system as claimed in claim 22, wherein the predefined reference coordinate space comprises a plurality of axes, wherein each axis corresponds to a principal component of a set of reference data. Nevertheless, Iwasaki teaches wherein each axis corresponds to a principal component (See Iwasaki: Para. 0045 (clarifying that the, "analyzer 13 acquires the principal component scores … [and a] plurality of principal component scores are obtained in accordance with the number of data to be used for the principal component analysis on the respective principal components, that is, in accordance with the number of pixels).
Persson, Canli, and Iwasaki are considered to be analogous to the claimed invention because they are in the same field of microwave imaging system data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging systems taught by Persson and Canli with the teachings of Iwasaki to provide for the microwave imaging system as described in claim 23 of the instant application since Iwasaki provides in Para. 0056 that the, "principal component analysis ... performed ... [allows for] the time required for acquiring an image of the sample ... [to be] reduced."
Regarding claim 24, Persson in view of Canli further in view of Iwasaki teaches the microwave imaging system as claimed in claim 23 (See above discussion). Furthermore, Canli also teaches wherein the set of reference data comprises a plurality of sets of scattering parameters obtained for respective sets of sample tissues of known tissue types (See Canli: Paras. 0083-0084 (providing that with "S parameters of the breast (44) having been measured [they] are assessed by the image algorithm software (11) installed in the imaging computer (1) ... [which] estimates and analyzes surface impedance on the breast surface ... detects tumors via tomographic methods; decides whether tumor-like structures observed in the breast are malign or benign by classifying dielectric parameters of tissues; and activates said measurement antennas (9) as receiver/transmitter in accordance with the desired algorithm via electronic ignition")).
Persson, Canli, and Iwasaki are considered to be analogous to the claimed invention because they are in the same field of microwave imaging system data processing. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging systems taught by Persson and Iwasaki with the teachings of Canli to provide for the microwave imaging system as described in claim 24 of the instant application since Canli provides in Para. 0084 that the, "image algorithm software ... decides whether tumor-like structures observed in the breast are malign or benign."
Claim 26 is rejected under 35 U.S.C. 103(a) as being unpatentable over a combination of embodiments taught within Persson (US 8,724,864 B2).
Regarding claim 26, Persson discloses the microwave imaging system as claimed in claim 15 (See above discussion), in one embodiment, and therefore substantially what is taught by claim 26, except that embodiment fails to disclose, wherein the microwave antenna array is formed on a substrate, wherein the substrate is contoured or contourable to conform to the body part. However, a combination of embodiments provided within Persson teaches a microwave imaging system as claimed in claim 15 (See above discussion), wherein the microwave antenna array is formed on a substrate (See Persson: Col. 4 Lines 6-7 (providing for a design where, "the antennas are mounted in the fabric of a dedicated bra designed to hold and support the antennas"); Fig. 2), wherein the substrate is contoured (See Persson: Col. 4 Lines 51-52 (providing for, "a fixed bra with the antennas mounted in a fixed position")) or configured to contour so as to conform (See Persson: Col. 4 Lines 6-7 (providing for a design where, "the antennas are mounted in the fabric of a dedicated bra designed to hold and support the antennas") and Col. 4 Lines 49-51 (clarifying further that this embodiment is "a flexible antenna array where the individual antennas can move in comparison to each other"); Fig. 2) to the body part (See Persson: Col. 4 Lines 9-10 (specifying that the design, "formed as a bra [is used] for breast examination"); Fig. 2).
The multiple embodiments described by Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the various embodiments of the microwave imaging system taught by Persson to provide for the microwave imaging system as described in claim 26 of the instant application since Persson provides in Col. 4 Lines 4-5 that the, "design of the antennas system ... will optimize the comfort for the patient at the time of examination," and further in Col. 4 Lines 59-61 that this design, "will provide a light fixation of the breast during the measurements, thereby reducing the effect of movement artifacts."
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over a combination of embodiments taught within Persson (US 8,724,864 B2) as applied to claim 26 above, and further in view of Kuwabara (US 2012/0083683 A1).
A combination of embodiments within Persson teaches the microwave imaging system as claimed in claim 26 (See above discussion), and therefore substantially what is taught by claim 27, except the combination of embodiments fails to teach wherein the substrate is hemispherical. However, Kuwabara teaches wherein the substrate is hemispherical (See Kuwabara: Para. 0066 (describing that the "receptacle 1, [has a] semi-spherical inner wall [which] is made of resin"); Fig. 1(a) Ref. Char. 1).
Kuwabara and the multiple embodiments of Persson are considered to be analogous to the claimed invention because they are in the same field of microwave imaging systems. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the instant application to combine the microwave imaging system taught by Persson with the teachings of Kuwabara to provide for the microwave imaging system as described in claim 27 of the instant application since Kuwabara provides in Para. 0073 that the, "semi-spherical shape ... [brings] the target region ... into close contact with the plurality of antennas 2 [thereby reducing] ... the large reflection from the skin."
Response to Remarks
The Amendment filed February 21, 2022 has been entered. Applicant’s amendments have overcome each and every objection to the specification previously set forth in the Non-Final Office Action mailed October 21, 2021. Applicant’s amendments have overcome each and every objection to the drawings previously set forth in the Non-Final Office Action mailed October 21, 2021. Applicant’s amendments have overcome each and every objection and 35 U.S.C. §112(b) rejection to the claims previously set forth in the Non-Final Office Action mailed October 21, 2021. Otherwise, Applicant's arguments filed on February 21, 2022 have been fully considered but they are not persuasive.
The Applicant asserts on page 11 of the Remarks:
… that the only analysis performed in Persson is in relation to distinguishing between objects with a directional property, such as fibers, ducts etc., from uniform tissue masses, such as fat and tumors, as described in Col. 8, lines 47 to 55. Indeed, Persson recites that another aspect of the invention regards the fact that the breast tissue does not exhibit isotropic dielectric properties. See Persson at Col. 8, Lines 4-5. Persson discloses that distinguishing objects with a directional property, such as fibers, ducts etc., from uniform tissue masses, such as fat and tumors is made based on a diagonalization of the tensors. In particular, a reconstructed image from a previous iteration is updated to form an updated image data wherein the previous iteration is updated by assigning an a prior dielectric value to the image points where the current gradient value is above a threshold value. Although it is described that the numerical values of the permittivity and conductivity are included in this assessment, there is no disclosure here of analysing the change of the scattering parameters over the range of frequencies. The Examiner refers to the use of a threshold level in the gradient in Persson (in relation to claims 17 and 18). Persson describes that where the gradient value is above the threshold value, all points in space are assigned a priori dielectric values - this is intended to improve the resolution of the reconstruction but does not amount to a classification of the tissue. Accordingly, the analysis performed in Persson is entirely different to the present invention.
	Applicant respectfully submits that analysing the change of the scattering parameters for the region of interest over the range of frequencies in order to classify the region of interest based on a type of tissue therein is distinguishable from the use of assigning a priori dielectric value to the image points where the current gradient value is above a threshold value. Accordingly, it would not be obvious to modify the teachings of Persson to achieve the features of Claims 15 and 29 as Persson is silent as to analysing a change of the scattering parameters…

	In response, the Examiner respectfully asserts that regardless of whether the Persson reference can be characterized in such a manner, Persson nevertheless discloses at least the limitations discussed above in the Claim Rejections - 35 USC § 102 and Claim Rejections - 35 USC § 103 sections. It is moot to discuss whether the Persson reference is limited to the analysis suggested by the Applicant because the suggested analysis nevertheless, under the broadest reasonable interpretation, reads on the present claims. This is because the present claims are drafted broadly enough to be reasonably interpreted as including the suggested interpretation of Persson. Furthermore, the Persson reference specifically provides that the, “fundamental idea with this innovation is that microwave scattering measurements are made at a large number of frequencies” (See Persson Column 3, Lines 36-38). These measurements, “in turn could make the identification of different internal structures inside the breast more accurate and consequently the diagnosis of possible tumors could be made more accurately” (See Persson Col. 5, Lines19-22). To do so the, “measurement data obtained at several individual frequencies have to be converted from frequency-domain to time-domain via a Fourier transformation. When pulses have been synthesized from the measurement data comparison of the computational model of the imaging system can be made and the difference between the signals can be used to update the reconstruction” (See Persson Column 5, Lines 26-32). Therefore, it is for at least these reasons that Applicant’s assertion that, “the cited art of record fails to teach or suggest microwave imaging system [presently claimed]” is unpersuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793    

/CHRISTOPHER KOHARSKI/Supervisory Patent Examiner, Art Unit 3793